NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 21-2810
                                     ______________

                              ALLEN DUPREE GARRETT
                                     Appellant

                                             v.

                                   PHIL MURPHY,
                          Governor of the State of New Jersey;
                             REBECCA FRANCESCHINI,
                     Captain of Camden County Correctional Facility

                                     ______________

                     On Appeal from the United States District Court
                            for the District of New Jersey
                           (D.C. Civil No. 1-20-cv-05235)
                         District Judge: Hon. Noel L. Hillman
                                    ______________

                               Submitted: February 1, 2022
                                   ______________

                      Before: JORDAN, PORTER, and RENDELL
                                   Circuit Judges

                                (Filed: February 2, 2022)

                                     ______________

                                        OPINION
                                     ______________


 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       We previously discussed the background of this appeal in our decision denying

Allen Dupree Garrett’s motion to proceed in forma pauperis. Garrett v. Murphy, 17 F.4th

419, 424 (3d Cir. 2021). Garrett paid his filing fee on time. We now consider the merits

of his appeal.

       Garrett’s complaint seeks “[i]mmediate release and $100,000,000.00” under

section 1983. Complaint at 2, 6, Garrett v. Murphy, No. 1:20-cv-05235-NLH-JS (D.N.J.

Apr. 28, 2020), ECF No. 1. The grounds for his asserted relief are less clear, but the

District Court reasonably construed his complaint as asserting violations of his right to a

speedy trial based on the duration of his pre-trial detention and due process based on his

conditions of confinement. Garrett, 17 F.4th at 424.

       The District Court properly dismissed Garrett’s speedy trial claim brought under

section 1983. A speedy trial claim necessarily seeks dismissal of the indictment and leads

to immediate release from confinement, so it must be brought through a habeas petition

after exhausting state remedies. See Wilkinson v. Dotson, 544 U.S. 74, 79–80 (2005)

(immediate release claims must be brought in habeas); Barker v. Wingo, 407 U.S. 514,

522 (1972) (speedy trial violation requires “severe remedy of dismissal of the

indictment”); Moore v. DeYoung, 515 F.2d 437, 447 (3d Cir. 1975) (speedy trial habeas

claimant must exhaust state remedies).

       The District Court separately dismissed Garrett’s due process claim because his

complaint was devoid of facts that could give rise to a plausible due process violation.

Garrett, 17 F.4th at 424. Because Garrett elected to stand on his complaint, we consider
                                             2
only Garrett’s complaint before the District Court and ignore his post-judgment filings.

Garrett’s complaint contains generalized assertions that the COVID-19 pandemic poses a

risk to vulnerable inmates like him, but does not allege that he has been denied medical

care or otherwise been subjected to extreme prison conditions that shock the conscience.

We agree with the District Court that Garrett has not asserted a plausible due process

claim.

         Once again, Garrett has failed to state any claims under section 1983, so we will

affirm the District Court.




                                              3